UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------X
KBM WORLDWIDE, INC.,
                                                                    DEFAULT JUDGMENT
                                   Plaintiff,                       CV 15-7254 (JMA) (GRB)

                  - against -


HANGOVER JOE’S HOLDING CORPORATION
and MATTHEW VEAL,

                                    Defendants.
----------------------------------------------------------------X

        An Adoption Order of Honorable Arthur D. Spatt, United States District Judge, having

been filed on September 14, 2018, adopting in its entirety the August 29, 2018 Report and

Recommendation of United States Magistrate Judge Gary R. Brown, and granting plaintiff’s

motion for default judgment against defendant Hangover Joe’s Holding Corporation; and an Order

of Honorable Joan M. Azrack, United States District Judge, having been filed on April 30, 2019,

directing the Clerk of the Court to enter judgment against defendant Hangover Joe’s Holding

Corporation as follows: defendant Hangover Joe’s Holding Corporation is liable to the plaintiff

KBM Worldwide, Inc., in the amount of $88,213.02, dismissing plaintiff’s claims against

defendant Matthew Veal, and directing the Clerk of the Court to close this case, it is

        ORDERED AND ADJUDGED that plaintiff KBM Worldwide, Inc., take nothing of

defendant Matthew Veal; that plaintiff KBM Worldwide, Inc.’s claims against defendant Matthew

Veal are dismissed; that plaintiff KBM Worldwide, Inc.’s motion for default judgment against

defendant Hangover Joe’s Holding Corporation is granted; that defendant Hangover Joe’s Holding

Corporation is liable to plaintiff KBM Worldwide, Inc., in the amount of $88,213.02; and that this

case is closed.
Dated: Central Islip, New York
       April 30, 2019


                                           DOUGLAS C. PALMER
                                           CLERK OF THE COURT
                                     BY:   /S/ JAMES J. TORITTO
                                           DEPUTY CLERK




                                 2
